   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 1 of 12 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On Behalf
                                    )
 of All Others Similarly Situated,  )
                                    )
                  Plaintiff,        ) Case No. _______________
                                    )
       v.                           ) CLASS ACTION
                                    )
 ARRIS INTERNATIONAL PLC, ROBERT J. ) JURY TRIAL DEMANDED
 STANZIONE, BRUCE MCCLELLAND,       )
 ANDREW W. BARRON, J. TIMOTHY       )
 BRYAN, JAMES A. CHIDDIX, ANDREW T. )
 HELLER, JEONG KIM, BARTON Y.       )
 SHIGEMURA, DOREEN A. TOBEN, DEBORA )
 J. WILSON, DAVID A. WOODLE, and    )
 COMMSCOPE HOLDING COMPANY, INC.,   )
                                    )
                  Defendants.       )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                   NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on November 8, 2018

(the “Proposed Transaction”), pursuant to which ARRIS International plc (“ARRIS” or the

“Company”) will be acquired by CommScope Holding Company, Inc. (“CommScope”).

       2.      On November 8, 2018, ARRIS’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with CommScope. Pursuant to the terms of the Merger Agreement, ARRIS’s

stockholders will receive $31.75 in cash for each share of ARRIS common stock they hold.
   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 2 of 12 PageID #: 2




       3.      On November 30, 2018, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because defendants are either

corporations that conduct business in and maintain operations within this District, or are

individuals with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of ARRIS common stock.

       9.      Defendant CommScope is a Delaware corporation and a party to the Merger

Agreement.




                                                  2
   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 3 of 12 PageID #: 3




       10.     Defendant ARRIS is a public limited company incorporated under the laws of

England and Wales. ARRIS’s common stock is traded on the NasdaqGS under the ticker symbol

“ARRS.” ARRIS is a party to the Merger Agreement.

       11.     Defendant Robert J. Stanzione is Chairman of the Board of the Company.

       12.     Defendant Bruce McClelland is Chief Executive Officer and a director of the

Company.

       13.     Defendant Andrew M. Barron is a director of the Company.

       14.     Defendant J. Timothy Bryan is a director of the Company.

       15.     Defendant James A. Chiddix is a director of the Company.

       16.     Defendant Andrew T. Heller is a director of the Company.

       17.     Defendant Jeong Kim is a director of the Company.

       18.     Defendant Barton Y. Shigemura is a director of the Company.

       19.     Defendant Doreen A. Toben is a director of the Company.

       20.     Defendant Debora J. Wilson is a director of the Company.

       21.     Defendant David A. Woodle is a director of the Company.

       22.     The defendants identified in paragraphs 11 through 21 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of ARRIS (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       24.     This action is properly maintainable as a class action.




                                                  3
   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 4 of 12 PageID #: 4




        25.     The Class is so numerous that joinder of all members is impracticable. As of

November 8, 2018, there were approximately 173,858,030 shares of ARRIS common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        26.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the 1934 Act and whether defendants will irreparably harm plaintiff

and the other members of the Class if defendants’ conduct complained of herein continues.

        27.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        28.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        29.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        30.     ARRIS is a global innovator in IP, video, and broadband technology.             The




                                                 4
   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 5 of 12 PageID #: 5




Company partners with the world’s leading service providers and enterprises to provide core-to-

edge network innovation, connectivity that meets consumer demands, and cost-effective, scalable

solutions.

       31.    On November 8, 2018, ARRIS’s Board caused the Company to enter into the

Merger Agreement with CommScope.

       32.    Pursuant to the terms of the Merger Agreement, ARRIS’s stockholders will receive

$31.75 in cash for each share of ARRIS common stock they hold.

       33.    According to the press release announcing the Proposed Transaction:

       CommScope (NASDAQ: COMM), a global leader in infrastructure solutions for
       communications networks, has agreed to acquire ARRIS International plc
       (NASDAQ: ARRS), a global leader in entertainment and communications
       solutions, in an all-cash transaction for $31.75 per share, or a total purchase price
       of approximately $7.4billion, including the repayment of debt.

       In addition, The Carlyle Group, a global alternative asset manager, has
       reestablished an ownership position in CommScope through a $1 billion minority
       equity investment as part of CommScope’s financing of the transaction.

       The combination of CommScope and ARRIS, on a pro forma basis, would create a
       company with approximately $11.3 billion in revenue and adjusted EBITDA
       (earnings before interest, taxes, depreciation and amortization) of approximately
       $1.8 billion, based on results for the two companies for the 12 months ended
       September 30, 2018.

       The combined company is expected to drive profitable growth in new markets,
       shape the future of wired and wireless communications, and position the new
       company to benefit from key industry trends, including network convergence, fiber
       and mobility everywhere, 5G, Internet of Things and rapidly changing network and
       technology architectures.

       ARRIS, an innovator in broadband, video and wireless technology, combines
       hardware, software and services to enable advanced video experiences and constant
       connectivity across a variety of environments – for service providers, commercial
       verticals, small enterprises and the people they serve. ARRIS has strong leadership
       positions in the three segments in which it operates:

       •Customer Premises Equipment (CPE),featuring access devices such as broadband
       modems, gateways and routers and video set-tops and gateways;



                                                5
   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 6 of 12 PageID #: 6




       •Network & Cloud (N&C), combining broadband and video infrastructure with
       cloud-based software solutions; and

       •Enterprise Networks, incorporating the recently acquired Ruckus Wireless® and
       ICX Switch® businesses, and focusing on wireless and wired connectivity,
       including Citizens Broadband Radio Service
       solutions.

       For the 12 months ended September 30, 2018, ARRIS generated revenues of
       approximately $6.7 billion, consisting of $3.9 billion from CPE, $2.2 billion from
       N&C and $568 million from Enterprise Networks (reflecting only a partial year of
       Ruckus since its acquisition in December 2017). . . .

       Terms and Financing

       The per share cash consideration represents a premium of approximately 27 percent
       to the volume weighted average closing price of ARRIS’ common stock for the 30
       trading days ended October 23, 2018, the day prior to market rumors regarding a
       potential transaction.

       The transaction is not subject to a financing condition. CommScope expects to
       finance the transaction through a combination of cash on hand, borrowings under
       existing credit facilities and approximately $6.3 billion of incremental debt for
       which it has received debt financing commitments from J.P. Morgan Securities
       LLC, BofA Merrill Lynch and Deutsche Bank Securities Inc.

       In addition, The Carlyle Group, a former CommScope owner, is reestablishing a
       minority ownership position in the company through a $1 billion equity investment,
       equal to approximately 16 percent of CommScope's outstanding shares. . . .

       Leadership and Headquarters

       Following completion of the combination, Eddie Edwards will continue in his role
       as president and chief executive officer of CommScope, with Bruce McClelland
       and other members of the ARRIS leadership team joining the combined company.

The Proxy Statement Omits Material Information

       34.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       35.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction.



                                               6
   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 7 of 12 PageID #: 7




       36.      The Proxy Statement omits material information regarding the Company’s

financial projections and the analyses performed by the Company’s financial advisor in connection

with the Proposed Transaction, Evercore Group L.L.C. (“Evercore”).

       37.      With respect to the Company’s financial projections, the Proxy Statement fails to

disclose: (i) all line items used to calculate non-GAAP EBITDA; (ii) unlevered free cash flow and

all underlying line items; (iii) a reconciliation of all non-GAAP to GAAP metrics; and (iv)

projections for years 2022 and 2023.

       38.      With respect to Evercore’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the unlevered, after-tax free cash flows for ARRIS and all underlying line

items; (ii) the estimated terminal value for ARRIS; (iii) the individual inputs and assumptions

underlying the range of discount rates from 10.0% to 11.0% and the perpetuity growth rates of

negative 0.5% to positive 1.5%; and (iv) ARRIS’s estimated net debt and noncontrolling interests.

       39.      With respect to Evercore’s Selected Publicly Traded Companies Analysis, the

Proxy Statement fails to disclose the individual multiples and financial metrics for the companies

observed by Evercore in the analysis.

       40.      With respect to Evercore’s Premiums Paid Analysis, the Proxy Statement fails to

disclose the transactions observed by Evercore in the analysis as well as the premiums paid in such

transactions.

       41.      With respect to Evercore’s Illustrative Leveraged Buyout Analysis, the Proxy

Statement fails to disclose the Company’s financial projections for years 2022 and 2023.

       42.      The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial




                                                7
   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 8 of 12 PageID #: 8




advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.

       43.     The Proxy Statement also omits material information regarding potential conflicts

of interest of the Company’s officers and directors.

       44.     Specifically, the Solicitation Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       45.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       46.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Acquisition; (ii) Recommendation of the ARRIS Board of

Directors; (iii) Reasons for the Acquisition; (iv) Opinion of Financial Advisor; and (v) Certain

Financial Projections.

       47.     The omitted information, if disclosed, would significantly alter the total mix of

information available to the Company’s stockholders.




                                                 8
   Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 9 of 12 PageID #: 9




                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and ARRIS

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. ARRIS is liable as the issuer of

these statements.

       50.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       51.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       52.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       53.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       54.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.




                                                  9
  Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 10 of 12 PageID #: 10




       55.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                      Against the Individual Defendants and CommScope

       56.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       57.     The Individual Defendants and CommScope acted as controlling persons of ARRIS

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of ARRIS and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       58.     Each of the Individual Defendants and CommScope was provided with or had

unlimited access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       59.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.




                                                  10
  Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 11 of 12 PageID #: 11




       60.     CommScope also had direct supervisory control over the composition of the Proxy

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Proxy Statement.

       61.     By virtue of the foregoing, the Individual Defendants and CommScope violated

Section 20(a) of the 1934 Act.

       62.     As set forth above, the Individual Defendants and CommScope had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Proxy Statement that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                 11
  Case 1:18-cv-01960-MN Document 1 Filed 12/11/18 Page 12 of 12 PageID #: 12




       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                    JURY TRIAL DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

 Dated: December 11, 2018                            RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   12
